Citation Nr: 1143683	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-22 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1982 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  No hearing was requested.

In April 2010, the Board remanded this case to the agency of original jurisdiction (AOJ) for further development.  As discussed below, the Board finds that remand instructions have been substantially completed and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a high school education and a varied employment history, most recently as a railroad carman apprentice, a night manager at a convenience store, and in telephone customer service; he was last employed in December 2007; and he is in receipt of disability benefits from the Social Security Administration (SSA).

2.  Throughout the period on appeal, the Veteran's service-connected disabilities have been posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; asthma, evaluated as 30 percent disabling; and a right hand scar, evaluated as 10 percent disabling; and the combined evaluation has been 80 percent disabling.  

3.  The weight of the evidence of record does not establish that the Veteran's service-connected disabilities alone prevent him from securing or following a substantially gainful occupation consistent with his education and employment background at any point during the appeal period.  


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in a December 2008 letter, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his TDIU claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  As such, there is no defect in the substance or timing of notice, and no further notice is required.

Concerning the duty to assist, it appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the claims file.  In particular, VA treatment records and records associated with the Veteran's claim for SSA disability benefits have been obtained, in compliance with the prior remand.  The AOJ also requested the Veteran to identify and provide the necessary authorization to allow VA to obtain any pertinent, outstanding non-VA, most recently in an April 2010 letter.  The Veteran did not respond to this request, and there is no other indication of any pertinent, outstanding records.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Additionally, as directed in the prior remand, the Veteran was afforded a VA examination concerning his service-connected right hand scar and asthma in April 2010, and a VA social and industrial survey was conducted in May 2010 by a licensed psychologist.  Neither the Veteran nor his representative have argued that such examinations are inadequate for rating purposes, and a review of the examination reports reveals no inadequacies.  The Board notes that the Veteran was not afforded a separate VA examination that considered the effects of all three of his service-connected disabilities on his employability.  However, this question was addressed in the May 2010 social and industrial survey report.  In particular, the VA psychologist recorded and measured all manifestations of the Veteran's service-connected PTSD, including functional limitations.  He also offered an opinion as to the Veteran's employability, considering the effects of PTSD as well as the service-connected scar and asthma, to include the April 2010 examiner's report concerning the effects of these disabilities on the Veteran's employability.  As such, the medical evidence of record fully addresses the criteria for entitlement to a TDIU.  Further, the evidence of record is sufficient for a fair adjudication.

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II.  Analysis

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.340 , 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining unemployability for the purposes of a TDIU, consideration may be given to a Veteran's level of education, special training, previous work experience, and vocational attainment in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 1 Vet. App. 326 (1991); Faust v. West, 13 Vet. App. 342 (2000).  The issue is whether the service-connected disability or disabilities preclude the Veteran from engaging in substantially gainful employment, i.e., work which is more than marginal and permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  Rather, the question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  A claim will be denied only if a preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

In this case, throughout the period on appeal, service connection has been in effect for PTSD, evaluated as 70 percent disabling; asthma, evaluated as 30 percent disabling; and a right hand scar, evaluated as 10 percent disabling.  The combined evaluation has been 80 percent disabling.  See 38 C.F.R. § 4.25.  As such, the schedular criteria of 38 C.F.R. § 4.16(a) are met for the entire appeal period.  The remaining question is whether the Veteran's service-connected disabilities, alone, have prevented him from securing or maintaining a substantially gainful occupation consistent with his education and employment background.  38 C.F.R. § 4.16(a).  

In a September 2006 informal application for a TDIU, the Veteran asserted that he was unemployable due to his asthma and right hand, as well as foot pain.  In a November 2008 formal claim (VA 21-8940), the Veteran asserted that his PTSD and asthma prevent him from substantially gainful occupation.  

In addition to his own statements, the Veteran has submitted lay evidence from a former employer and a friend.  In a September 2006 letter, a representative of a former employer, a railroad company, indicated that the Veteran had to leave work after three months in late April 2006 due to illness.  Similarly, a friend stated in August 2006 that she had known the Veteran since December 2005, and he was unable to continue working due to his asthma and feet conditions.  

The evidence of record reflects that the Veteran has a high school education and has worked in various fields.  Prior employment includes bartending, foreman and business development manager of a construction company, carman apprentice for a railroad car inspection company, night manager for a convenience store, security work, customer service, telemarketing, gas stations, a hotel, and odd temporary jobs.  See November 2008 VA Form 21-8940; 2009 SSA disability report; May 2010 VA examination report.  The Veteran denied any special job training or vocational school for the purposes of his 2009 SSA application.  See SSA disability report.  However, he began VA Vocational Rehabilitation (Voc Rehab) training and enrolled in community college in 2008.  See, e.g., VA records dated in April 2008 (he was taking a math class in anticipation of computer classes) and July 2008 (he was working with Voc Rehab for schooling); August 2008 VA examination (he had just enrolled in community college for computer science).

The Veteran was initially denied SSA disability benefits in December 2006, and he reapplied in September 2009.  He has reported several times that he last worked at a convenience store in August or September 2007, including during the August 2008 VA examination.  However, in his 2009 SSA disability report, the Veteran reported that his ability to work was limited as of August 28, 2007, and he stopped working December 2007.  He stated that he worked odd temporary jobs from 2006 through December 31, 2007.  During the May 2010 Social and Industrial Survey, the Veteran reported that his last employment was doing customer service over the phone for a law firm in 2007.  Accordingly, it appears that the Veteran last worked full time as a night shift manager at a convenience store in August 2007, and he had various temporary jobs, including customer service, until December 31, 2007.  

VA treatment records reflect that the Veteran gained a significant amount of weight in 2005 to 2006, and he was noted to be depressed in May 2006 and was assigned a GAF of 40 in July 2006.  After taking medications, in October 2006, the Veteran reported that he was not depressed anymore and had very little anxiety.  He was sleeping well, had adequate energy, and was not irritable or angry very often.  He was assigned a Global Assessment of Functioning (GAF) score of 55 at that time.  

The Veteran was voluntarily admitted for VA mental health treatment from August 30, 2007, to September 6, 2007.  At that time, he reported that he had discontinued his medications approximately three months previously because he did not feel that they were working, and he had been worse ever since, especially for the past three weeks.  The Veteran stated that he had not been sleeping for three weeks, and he was suicidal as of the previous night.  Providers noted that the Veteran had significant improvement in symptomatology in October 2006, and that he had been relatively stable until approximately three months ago when he began to note increasing irritability, disrupted sleep, nightmares, flashbacks, growing isolation and poor energy precipitated by growing financial issues.  The Veteran's wife had health concerns, they were having monetary and housing issues, and he had been released from his job at a convenience store the day before due to overstaffing.  The Veteran stated that he felt hopeless due to these circumstances.  He was assigned a GAF score of 30 upon admission for depressed mood and suicidal ideation with plan.  Upon discharge, he was noted to be improved with medication and group psychotherapy, and a GAF score of 40 was assigned at that time.  

A few weeks later, on September 20, 2007, the Veteran reported sleeping only 2-3 hours per night due to worry and nightmares, and imminent homelessness due to eviction.  He believed that he could work part-time now despite physical and emotional problems.  The VA provider recommended following up with Voc Rehab or a state agency for family aid.  In October 2007, the Veteran was noted to be looking for work, but the provider stated that this would be hard with his level of PTSD/anxiety and VA appointments.  Despite this opinion, as noted above, the Veteran has reported working at various temporary jobs until December 31, 2007.

During an August 2008 VA mental health examination, the Veteran reported depression, anxiety, panic attacks, sleep impairment with nightmares, flashbacks, irritability and anger outbursts, avoidance and numbing symptoms, difficulties in crowds, and problems with focus and concentration.  The Veteran stated that his mood was somewhat improved since the 2007 hospitalization, but he was still depressed on a level of 7-8 on a 10-point scale.  He had no suicidal or homicidal ideation.  The Veteran reported a good relationship with his wife and stepson, and he denied any fighting or assaultive type behavior since 2006.  He also stated that he did some of the chores around the house, including cooking and grocery shopping.  The VA examiner assigned a GAF score of 40 for chronic PTSD and 45 for major depressive disorder.  The examiner opined that the Veteran had deficiencies in most areas of work, school, family relations, judgment, thinking, and moo due to anger control, low energy, focus, and concentration.  VA treatment records dated in 2008 generally reflect similar symptoms, and GAF scores ranging from 38 to 46.  See, e.g., records dated in April 2008, May 2008, July 2008.  

A November 2008 VA treatment record notes that the Veteran had some level of depression with moderate anxiety and irritability, sleep disturbance due to several factors, and he was upset over recent medical diagnoses of heart failure/COPD and use of continuous oxygen.  He reported that his PTSD-related symptoms were worse since his 2007 hospitalization, and that he was unable to work.  The Veteran was assigned a GAF score of 39.  However, the 2009 SSA examiner noted that this GAF score was not well supported by the mental status examination.

In June 2009, the Veteran continued to complain of depression, anxiety, and PTSD symptoms.  He was noted to have a lot of difficulty with sleep, as well as irritability, depression, and very high anxiety with some panic.  Depression symptoms were described as severe, and the VA provider assigned a GAF score of 42 and stated that the Veteran was unable to work.  

Similarly, two VA treating providers authored a letter in July 2009, which summarized the Veteran's symptoms and treatment.  They indicated that the Veteran had depression, suicidal ideation, anxiety, panic attacks, difficulty initiating and maintaining sleep, nightmares, flashbacks, hypervigilance, intrusive thoughts, exaggerated startle response, irritability, anger, impulsiveness, avoidance of reminders of past trauma, isolating, difficulty with relationships, and problems with memory, focus and concentration.  These providers stated that the Veteran was experiencing severe, daily symptoms of PTSD with a deterioration in functioning over the prior two years, and a more rapid increase in symptoms just prior to the inpatient stay in 2007.  He had experienced only a moderate response to psychotropic medications.  Based on this information, these VA providers opined that the Veteran was unable to work due to his PTSD symptoms at that time.     

The Board notes that this summary of symptoms and severity is generally consistent with a review of the Veteran's treatment records.  However, the Veteran primarily had suicidal ideation shortly before the 2007 inpatient treatment, and objective evaluations generally indicated intact memory and concentration.  See, e.g., November 2008 and June 2009 VA treatment records.  

The Veteran completed a functional report for his SSA claim on December 30, 2009.  At that time, he reported that he walked around the block once every day and helped with chores around the house.  He helped his wife prepare dinner and fold clothes, helped his stepson study and feed the dogs, and went to the grocery store, although these chores took several hours.  The Veteran reported trouble sleeping due to PTSD flashbacks and nightmares, so he would read until about 4:00 am.  He would always forget appointments.  The Veteran stated that he loses concentration and gets lost easily with written instructions, and that he does not follow spoken instructions very well.  He also stated that he does not handle stress well and does not like to change his routine.  The Veteran reported spending time with others as an active church member once a week.  However, he reported problems getting along with others because he was very moody and always edgy, and that he did not like to be in public and was afraid to be around people, even at church.  Nevertheless, the Veteran reported that he gets along with authority figures very well, and he was never fired or laid off from a job due to problems getting along with others.  The Veteran also had problems with physical activities because of no stamina due to breathing problems.  He was on oxygen and had difficulty going up stairs, he did not go out alone because he would get dizzy and black out from difficulty breathing, and he had to rest after walking 40 feet.  

Upon review of the VA treatment records, as well as the Veteran's subjective reports of his limitations, the SSA mental health examiner opined in December 2009 and February 2010 that the Veteran's PTSD and depression appear to be severe, but not at the listing level.  The examiner summarized that the Veteran would have more than minimal limitations remembering detailed instructions, maintaining attention and concentration and completing work week, interacting with public and getting along with coworkers and supervisors, and adapting to change.  However, he concluded that the Veteran was capable of completing tasks, getting along with coworkers and supervisors, and adapting to change.  

Similarly, a February 2010 SSA mental residual functional capacity assessment indicates that there was no restriction of activities of daily living, moderate difficulties in several areas, and no severe limitations.  In particular, the examiner recorded that the Veteran had moderate difficulties in maintaining social function, as well as in maintaining concentration, persistence, and pace.  The ability to remember location and work-like procedures, and to understand and remember very short and simple instructions was found to be not significantly limited.  The Veteran was also found to be moderately limited in his ability to understand and remember detailed instructions, to maintain attention and concentration for extended periods, and to complete normal workday and workweek without interruptions and perform at consistent pace without unreasonable number and length of rest periods.  All other areas of sustained concentration and persistence were noted to be not significantly limited.  In addition, the Veteran was found to be moderately limited in his ability to interact appropriately with the general public, accept instructions and respond appropriately to criticism from supervisors, and get along with coworkers or peers.  His ability to ask simple questions or request assistance, and to maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness was not significantly limited.  The examiner found that the Veteran was moderately limited in his ability to respond appropriately to changes in work setting, but other adaptation skills were found to be not significantly limited.

In May 2010, a VA psychologist summarized the Veteran's mental health, and offered an opinion as to the current effects on employability, after completing a VA social and industrial survey.  This examiner noted the Veteran's prior treatment as summarized above.  He further noted that the Veteran saw a VA nurse practitioner for psychiatric treatment approximately every 3 or 4 months in the past, but he had not seen her in the past year, and his last session with this provider according to VA records was in June 2009.  In addition, the examiner noted that the Veteran had not worked since 2007.  When asked what had been impeding him from getting a job, the Veteran replied that he would have too much trouble coping and that his VA provider "told [him] to stop looking for work last year."  The Veteran asserted that PTSD symptoms had been causing problems at work, in that he has temper flare-ups, absenteeism, poor concentration, difficulties with short-term memory, and anxiety.  After subjective questioning and a mental status examination, which will be discussed further below, the examiner assigned a GAF score of 48.  

This examiner opined that it is less likely as not that the Veteran's PTSD renders him incapable of maintaining substantial employment consistent with his education and employment background.  The examiner noted that the Veteran reported some functional limitations, including drowsiness from psychiatric medications, limited ability to tolerate noise and crowds, distractibility, difficulty multitasking, difficulty interacting in groups, and difficulty responding to change.  However, the Veteran still reported that he would be able to work with people one on one, that he does not have anxiety regarding dealing with authority figures, and that he would not have any problems responding to negative feedback or instruction.  

In addition, the examiner stated that there was other evidence to suggest that the Veteran's PTSD would not render him incapable of maintaining social and occupational functioning.  Specifically, the Veteran demonstrated abilities to help his wife's son with homework on a one-on-one basis, and he seemed able to concentrate and give his son appropriate focus.  He had been attending church regularly, including three consecutive one-hour meetings where he is around crowds of people.  The Veteran was also accompanying his stepson to weekly Boy Scout meetings, where he demonstrated patience and focus with his stepson and others.  He was taking care of his disabled wife by supervising her medications and making sure that she takes them appropriately.  He was also responsibly attending to chores around the house, including cooking, cleaning, and managing bills.  

Further, the examiner stated that the Veteran demonstrated social and occupational abilities in the interview by being on time for his appointment and letting the examiner know that he had another appointment afterwards that he responsibly kept.  He described himself as anxious and uncomfortable around people, but he was pleasant and open to the examiner, whom he had never met, and he was alert, oriented, and appropriate during their conversation.  The Veteran scored within the normal range on a cognitive screen test, demonstrating good delayed recall and short-term memory.  He also did not seem drowsy during the interview despite his report that he had been taking his psychiatric medications.  The Veteran was able to sustain stamina and showed concentration throughout the interview, and he seemed able to screen out environmental stimuli such as loud noises right outside the door to the interview room.  

The May 2010 VA examiner reviewed the July 2009 letter from the Veteran's treating VA mental health providers, which concludes by stating that the Veteran is not able to work at this time due to PTSD-related symptoms.  The examiner noted that this did not reflect the Veteran's current symptoms, as it was over a year old.  He also noted that the symptoms as shown during this examination differed from these providers description of the Veteran's functioning at that time.    

Concerning physical disabilities, the medical evidence generally demonstrates significant respiratory problems.  The Veteran has shortness of breath at rest and with walking a short distance or going up a few stairs.  As noted by the April 2010 VA examiner, the Veteran was diagnosed with moderate persistent asthma in December 2007, and pulmonary function tests have occasionally shown some mild or moderate restriction.  The Veteran had three emergency visits for asthma exacerbations from 2009 to 2010.  The April 2010 VA examiner noted that the Veteran has multiple comorbid conditions for his pulmonary complaints, in that he has moderate persistent asthma that is complicated by his morbid obesity and deconditioning.  However, the examiner stated that the effects of these conditions cannot be separated, as they directly affect each other in this Veteran.  

As also noted by the April 2010 VA examiner, the Veteran has problems due to his service-connected right hand disability, in that it swells up and he drops things due to pain after repetition.  Overall grip strength is decreased due to pain around the base of the thumb, with no other flare-ups or treatments.  The Veteran reports that the pain lasts only during the time of actual activity, such as gripping or lifting items.  These problems have been essentially the same throughout the period on appeal.  The Veteran could oppose all fingers except for the fifth digit to the thumb during the 2010 examination, and he had full range of motion otherwise.  

The Board notes that the April 2010 VA examiner's summary of the Veteran's respiratory and right hand conditions is generally consistent with the other medical evidence of record, including treatment records, prior QTC and VA examination reports, and records from the SSA.  However, even considering the significant pulmonary difficulties, the examiner opined that the Veteran would be able to complete a sedentary occupation.  The examiner clarified that the Veteran could not do physical activity to any degree above a light level of activity, but he could remain in one place and do clerical work or activities from that standpoint.   Similarly, the examiner opined that the Veteran's right hand disability would not foreseeably decrease his ability to complete a sedentary position.  He stated that the Veteran cannot complete any heavy physical labor at this point due to his pulmonary condition, so any problems with lifting heavy items or gripping things on a regular basis are moot.  In summary, the examiner indicated that the Veteran could complete sedentary occupations as in the past with consideration of his right hand and respiratory limitations.  This opinion was offered without consideration of the Veteran's other significant medical conditions, including obesity and problems with the feet, knees, and back, which are not service-connected.  See, e.g., SSA records dated in November 2009 and February 2010; 2009 SSA disability report.  

After completion of a social and industrial survey, the May 2010 VA examiner agreed with the April 2010 examiner's opinions as to the effects of the right hand and asthma on employability.  Further, as discussed above, this examiner indicated that the Veteran's PTSD did not render him unemployable.  Accordingly, the May 2010 examiner opined that it is less likely as not (less than 50/50 probability) that the Veteran's service-connected PTSD, together with the service-connected asthma and right hand scar, render him incapable of maintaining substantial employment consistent with his education and employment background.

Considering all lay and medical evidence of record, the weight of the evidence does not establish that the Veteran has been unable to secure or follow a substantially gainful occupation consistent with his education and employment background due solely to service-connected disabilities at any point during the appeal period.  

The Board has considered the assertions by the Veteran and his friend that he is unemployable.  However, as noted above, the Veteran has asserted at various points that he is unemployable due to numerous disabilities, and not just as a result of his service-connected PTSD, asthma, and right hand condition.  Further, while the Veteran's friend asserted in 2006 that he was unemployable, she had only known him since December 2005 and does not appear to have been aware of the Veteran's prior employment history, to include in sedentary employment.  Moreover, this friend also referred to a nonservice-connected foot problem as hindering the Veteran's employability.  Further, it does not appear that this friend has any medical expertise, or any special knowledge as to the Veteran's ability to work despite his disabilities.  Indeed, the Veteran continued to work full time through at least the end of August 2007, and he had various temporary jobs through December 31, 2007.  As such, the Board assigns very little weight to these opinions.

The Board notes that the Veteran's treating VA providers opined in June 2009 and July 2009 that the Veteran was unemployable due to his PTSD, and that these providers appear to be competent to render such opinion.  The Board also notes that July 2007 notation that the Veteran would have difficulty finding employment due to his PTSD/anxiety and VA appointments.  However, as noted above, the Veteran continued with some form of employment through December 31, 2007.  Further, the Board is not bound by the VA providers opinion as to the Veteran's employability but, rather, must consider all evidence of record in making such determination.  

As discussed above, the evidence reflects that the Veteran has had severe symptoms of PTSD and depression throughout the appeal.  His GAF scores have ranged from 38 to 48, with the exception of when he was admitted for inpatient treatment at the end of August 2007, and this GAF improved to 40 upon discharge one week later.  The Board notes that a GAF score of 41 to 50 indicates that the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The Veteran's severe PTSD symptoms are reflected in his 70 percent schedular rating.  

However, despite the low GAF scores and severe PTSD symptoms, the Veteran has generally helped his wife with his medications and chores, as well as interacted well with his stepson and others at church and Boy Scouts meetings throughout the course of the appeal.  As noted by the May 2010 VA examiner, the Veteran has some functional limitations related to his PTSD, including drowsiness from psychiatric medications, limited ability to tolerate noise and crowds, distractibility, difficulty multitasking, difficulty interacting in groups, and difficulty responding to change.  However, even with these PTSD symptoms, the Veteran reported that he would be able to work with people one on one, that he does not have anxiety regarding dealing with authority figures, and that he would not have any problems responding to negative feedback or instruction.  This is generally consistent with the Veteran's symptoms and reported interactions with others throughout the appeal period.  Indeed, the Veteran reported to the SSA examiner in 2009 that he was never fired or laid off for problems getting along with others.  While the Veteran has reported being laid off due to absenteeism, he has had significant problems with numerous medical disabilities, and not just with the service-connected disabilities or with PTSD, throughout the appeal.  Further, the SSA examiner found that the Veteran was only moderately limited in several occupational skills due to his PTSD, and there were no severe limitations.  This was based on a thorough review of the prior treatment records, as well as evaluation of the Veteran.  

Upon consideration of all evidence of record, for the reasons discussed above, the Board finds that the opinions of the 2009 SSA examiner and the May 2010 VA examiner outweigh the 2009 opinions of the VA treating providers as to the severity of the Veteran's PTSD throughout the appeal.  Accordingly, the evidence does not establish that the Veteran is unemployable due to his PTSD at any period.  Further, the evidence does not establish that he is unemployable due to his service-connected disabilities when taken together.  Rather, the evidence reflects that he should be able to perform sedentary employment consistent with his educational and employment background, despite his service-connected disabilities.  As the preponderance of the evidence is against a TDIU rating, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

A TDIU rating is denied.



____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


